EVANS, J.
The transcript of the- record in this case shows no valid indictment. There is no indorsement on the indictment, as required by section 7800 of the Code of 1907, to wit, “A true bill,” signed by the foreman of the grand jury. Until an indictment is so indorsed, there is no valid indictment.—Mose v. State, 35 Ala. 425, 426; Winston v. State, 52 Ala. 520.
No valid indictment having been shown, it is useless to consider the other rulings of the court.
Reversed and remanded.
Dowdell, C. J., and Anderson and Sayre, JJ., concur.